DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coln et al (US PGPUB 2019/0113476) in view of Huang et al (US PGPUB 2019/0033251).
Regarding claim 1, Figure 3 of Coln discloses a sensor system comprising:
a sensor configured to receive a first voltage signal and output a current signal [302; paragraph 22]
a logarithmic current-to-time converter connected to the sensor and configured to receive the current signal and convert the current signal to a time domain signal [322; paragraph 51]
wherein the time domain signal varies logarithmically with respect to the current signal, such that the time domain signal varies linearly with respect to the first voltage signal [paragraph 51; paragraph 55]
Coln does not explicitly disclose
a bio-field effect transistor system
a bioFET
Figure 1 of Huang discloses
a bio-field effect transistor system [100]
a bioFET [102; paragraph 55]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bioFET as taught by Huang in the system of Coln for the purpose of implementing the sensor to be readout, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 2, the combination of Coln and Huang, as applied to claim 1, discloses a time-to-digital converter connected to the logarithmic current-to-time converter and configured to receive the time domain signal and convert the time domain signal to a digital signal [328 and 330 Figure 3 Coln; paragraph 55 Coln].

Regarding claim 3, the combination of Coln and Huang, as applied to claim 1, discloses wherein the time domain signal is a first pulse width signal [paragraph 55 Coln].

Regarding claim 4, the combination of Coln and Huang, as applied to claim 3, discloses
wherein the logarithmic current-to-time converter comprises a logarithmic conversion circuit having an input terminal to selectively receive the current signal from the bioFET, wherein the logarithmic conversion circuit is configured to output a second voltage signal based on the current signal, wherein during a charging phase the second voltage signal increases linearly, and during a discharging phase the second voltage signal decreases exponentially [322 Figure 3 Coln; paragraph 51 Coln; paragraph 55 Coln]
a comparator connected to receive the second voltage signal from the logarithmic conversion circuit and a reference voltage, and output a compare signal in response to a comparison of the second voltage signal and the reference voltage [328 Figure 3 Coln; paragraph 55 Coln]
The combination of Coln and Huang, as applied to claim 3, does not explicitly disclose an AND gate connected to receive the compare signal and a switch signal, and configured to output the time domain signal as the first pulse width signal having a pulse width based on the reference voltage and the second voltage signal.
Figure 7 of Huang discloses an AND gate [702] connected to receive the compare signal [612] and a switch signal [704], and configured to output the time domain signal as the first pulse width signal having a pulse width based on the reference voltage and the second voltage signal [paragraphs 90 and 91].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an AND gate as taught by Huang in the system of the combination of Coln and Huang, as applied to claim 3, for the purpose of implementing the counter of Coln, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 5, the combination of Coln and Huang, as applied to claim 4, does not explicitly disclose wherein the logarithmic conversion circuit comprises: an operational amplifier having an inverting input terminal, a non-inverting input terminal and an output terminal, wherein the non-inverting input terminal is connected to a ground terminal; a first switch connected between the inverting input terminal and the current signal, the first switch being responsive to the switch signal to selectively connect the current signal to the inverting input terminal during the charging phase; an RC circuit including a resistor and a capacitor connected in parallel between the inverting input terminal and the output terminal of the operational amplifier; and a second switch connected in series between the inverting input terminal and the resistor, the second switch being responsive to the switch signal to selectively connect the output terminal to the inverting input terminal through the RC circuit during the discharging phase.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the combination of Coln and Huang, as applied to claim 4, by using the above circuit to implement the current-to-time converter, since it was well-known in the art how to implement a current-to-time converter using the desired components to achieve the desired results [as seen in Figure 4 of Danz et al (US Patent 5805020) and Figure 1 of Gulczynski (US Patent 4980686)] and would have been a matter of simple design-choice to use the components that yield the desired result.

Regarding claim 6, the combination of Coln and Huang, as applied to claim 2, discloses wherein the time-to-digital converter includes a counter connected to receive the time domain signal and a reference clock signal, and output the digital signal based on a pulse width of the time domain signal and the reference clock signal, wherein the reference clock signal has a frequency higher than a frequency of the time domain signal [330 Figure 3 Coln; paragraph 55 Coln; Figure 7 Huang; paragraph 91 Huang].

Regarding claim 7, the combination of Coln and Huang, as applied to claim 1, discloses a fluid delivery system configured to deliver a fluid sample containing an analyte to the bioFET [104 Figure 1 Huang; paragraph 52 Huang; paragraph 55 Huang].

Regarding claim 8, the combination of Coln and Huang, as applied to claim 7, discloses a controller connected to the fluid delivery system, the bioFET and the logarithmic current-to-time converter, and configured to control operations of the fluid delivery system, the bioFET and the logarithmic current-to-time converter [108 Figure 1 Huang; paragraph 54 Huang].

Regarding claim 9, the combination of Coln and Huang, as applied to claim 7, discloses
wherein the bioFET comprises a sensing film including a layer of a capture reagent, wherein the layer of the capture reagent binds the analyte [paragraph 68 Huang]
a source [paragraph 60 Huang]
a drain [paragraph 60 Huang]
a gate configured to receive the first voltage signal [paragraph 70 Huang]
wherein, the current signal is generated between the source and the drain in response to the first voltage signal [paragraphs 69 and 70 Huang]

Regarding claim 10, Figure 3 of Coln discloses a method for operating a sensor system comprising:
receiving a first voltage signal applied to an input terminal of a sensor [302; paragraph 22]
outputting a current signal [302; paragraph 22]
converting the current signal to a time domain signal that varies logarithmically with respect to the current signal, such that the time domain signal varies linearly with respect to the first voltage signal [322; paragraph 51; paragraph 55]
converting the time domain signal to a digital signal [328 and 330; paragraph 55]
Coln does not explicitly disclose
a bio-field effect transistor system
a bioFET
Figure 1 of Huang discloses
a bio-field effect transistor system [100]
a bioFET [102; paragraph 55]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bioFET as taught by Huang in the method of Coln for the purpose of implementing the sensor to be readout, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 11, the combination of Coln and Huang, as applied to claim 10, discloses wherein the converting the current signal to the time domain signal comprises: generating a second voltage signal that increases linearly with respect to the current signal during a charging phase; discharging the second voltage signal exponentially during a discharging phase; comparing the second voltage signal to the reference voltage to generate a pulse width signal having a pulse width based on the reference voltage and the second voltage signal [322 Figure 3 Coln; paragraph 51 Coln].

Regarding claim 12, the combination of Coln and Huang, as applied to claim 10, discloses wherein the converting the time domain signal to the digital signal comprises: receiving a reference clock signal having a frequency higher than a frequency of the time domain signal; comparing the time domain signal to the reference clock signal to determine a pulse width of the time domain signal; and generating the digital signal based on the width of the time domain signal [paragraph 52 Coln; paragraph 55 Coln; also see rejection of Claim 4 above].
Examiner’s Note: Coln discloses using a higher frequency sampling interval compared to the measurement interval. It would be understood by one skilled in the art that this refers to a higher frequency reference clock signal being compared to the measurement signal to generate the digital signal. Additionally, Figure 7 of Huang teaches the same principle as described above.

Regarding claim 13, the combination of Coln and Huang, as applied to claim 11, discloses wherein generating the second voltage signal includes connecting the current signal to a capacitor for a predetermined time period corresponding to the charging phase [322 Figure 3 Coln].

Regarding claim 14, the combination of Coln and Huang, as applied to claim 13, does not explicitly disclose wherein discharging the second voltage signal includes disconnecting the current signal from the capacitor, and discharging the capacitor through a resistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Coln and Huang, as applied to claim 13, by using the desired circuit to implement the current-to-time converter, since it was well-known in the art how to implement a current-to-time converter using the desired components to achieve the desired results [as seen in Figure 4 of Danz et al (US Patent 5805020) and Figure 1 of Gulczynski (US Patent 4980686)] and would have been a matter of simple design-choice to use the components that yield the desired result.

Regarding claim 15, the combination of Coln and Huang, as applied to claim 14, discloses amplifying the second voltage signal [322 Figure 3 Coln].

Regarding claim 16, Figure 3 of Coln discloses a sensor system comprising:
a sensor array having a plurality of sensors, each sensor configured to output a current signal in response to a first voltage signal received at an input terminal of the sensor [302; paragraph 22]
a logarithmic conversion circuit connected to the sensor array and configured to convert each of the current signals to respective second voltage signals each of the second voltage signals varying linearly with respect to the respective current signals during a charging phase, and varying exponentially during a discharging phase [322; paragraph 51; paragraph 55]
a pulse width signal generator circuit configured to convert each of the second voltage signals to respective time domain signals based on a discharge time of the second voltage signal during the discharge phase [322; paragraph 51; paragraph 55]
Coln does not explicitly disclose 
a bio-field effect transistor system
a plurality of bioFETs
a fluid delivery system configured to deliver a fluid sample containing an analyte to the plurality of bioFETs
Figure 1 of Huang discloses 
-	a bio-field effect transistor system [100]
-	a plurality of bioFETs [102]
-	a fluid delivery system configured to deliver a fluid sample containing an analyte to the plurality of bioFETs [104]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a bioFET and fluid delivery system as taught by Huang in the system on Coln for the purpose of implementing the sensors to be readout, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.  

Regarding claim 17, the combination of Coln and Huang, as applied to claim 16, discloses a time-to-digital converter configured to convert each of time domain signals to a corresponding digital signal [328 and 330 Figure 3 Coln; paragraph 55 Coln].

Regarding claim 18, the combination of Coln and Huang, as applied to claim 17, discloses wherein the time-to-digital converter includes a counter configured to receive the time domain signal and a reference clock signal, and output the digital signal corresponding to a pulse width of the time domain signal [330 Figure 3 Coln; paragraph 52 Coln; paragraph 55 Coln].
Examiner’s Note: Coln discloses using a higher frequency sampling interval compared to the measurement interval. It would be understood by one skilled in the art that this refers to a higher frequency reference clock signal being compared to the measurement signal to generate the digital signal. Additionally, Figure 7 of Huang teaches the same principle as described above.

Regarding claim 19, the combination of Coln and Huang, as applied to claim 16, does not explicitly disclose wherein the logarithmic conversion circuit comprises: an operational amplifier having an inverting input terminal, a non-inverting input terminal and an output terminal, the non-inverting input terminal connected to a ground terminal; a first switch connected between the inverting input terminal and the current signal; a capacitor connected between the output terminal and the non-inverting input terminal, wherein the first switch is responsive to a switching signal to selectively connect the capacitor to the current signal to charge the capacitor during the charging phase; a second switch connected to the inverting input terminal; and a resistor connected between the second switch and the output terminal; wherein the capacitor is connected in parallel with the second switch and the resistor, and the second switch is responsive to the switching signal to selectively discharge the capacitor through the resistor during the discharge phase; and the pulse width signal generator circuit comprises: a comparator having a non-inverting input terminal connected to the output terminal and an inverting input terminal connected to receive a reference voltage, and configured to output a comparison signal; and an AND gate having a first input terminal connected to receive the comparison signal, a second input terminal connected to receive the switching signal, and an output terminal configured to output the time domain signal.
Figure 7 of Huang discloses an AND gate having a first input terminal connected to receive the comparison signal, a second input terminal connected to receive the switching signal, and an output terminal configured to output the time domain signal [Figure 7].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an AND gate as taught by Huang in the system of the combination of Coln and Huang, as applied to claim 16, for the purpose of implementing the counter of Coln, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the combination of Coln and Huang, as applied to claim 16, by using the above circuit to implement the current-to-time converter, since it was well-known in the art how to implement a current-to-time converter using the desired components to achieve the desired results [as seen in Figure 4 of Danz et al (US Patent 5805020) and Figure 1 of Gulczynski (US Patent 4980686)] and would have been a matter of simple design-choice to use the components that yield the desired result.

Regarding claim 20, the combination of Coln and Huang, as applied to claim 16, does not explicitly disclose wherein the first voltage signal is a subthreshold voltage signal.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the combination of Coln and Huang, as applied to claim 16, by operating the bioFET in the subthreshold region as a matter of simple design-choice, since it was well-known in the art to operate a bioFET in the subthreshold region and the associated advantages and disadvantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/      Primary Examiner, Art Unit 2842